                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

                                       GRAND JURY N-19-1

                                                                     r I
 UNITED STATES OF AMERICA                          No.

                   V.                              VIOLATIONS:

                                                   21 U.S.C. § 846 (Conspiracy to Distribute, and to
 MICHAEL SMITH, a/k/a "Head";
                                                   Possess with Intent to Distribute Heroin and
 KEILAH BORIA;                                     Cocaine Base)
 ERNEST HOLCOMB, a/k/a "Em";
 JOHNATHAN DUARTE;                                 21 U.S.C. § 841(a)(l) (Possession of Controlled
 CHA WN BATTLE;                                    Substances with Intent to Distribute and
 ALEX REYES; and                                   Distribution of Controlled Substances)
 ALEXIS VIERA
                                                   18 U.S.C. § 924(c)(l)(A)(iii) (Use of a Firearm
                                                   During and in Relation to and in Furtherance of a
                                                   Drug Trafficking Crime)

                                                   18 U.S.C. § 1956(h) (Conspiracy to Launder
                                                   Monetary Instruments)


                                           INDICTMENT

       The Grand Jury charges:

                                          COUNT ONE
                (Conspiracy to Distribute and to Possess With Intent to Distribute
                                    Heroin and Cocaine Base)

        1.     From on or about September 9, 2019 through on or about February 9, 2020, the

exact dates being unknown to the Grand Jury, in the District of Connecticut and elsewhere, the

defendants MICHAEL SMITH, a/k/a "Head"; KEILAH BORIA; ERNEST HOLCOMB, a/k/a

"Em"; JONATHAN DUARTE; CHAWN BATTLE; ALEX REYES; and ALEXIS VIERA, and

others known and unknown to the Grand Jury, knowingly and intentionally conspired together

and with one another, to distribute, and to possess witli intent to distribute, controlled substances,

namely a mixture and substance containing a detectable amount of heroin, a Schedule I
controlled substance, and a mixture and substance containing a detectable amount of cocaine

base, a Schedule II controlled substance, contrary to the provisions of Title 21, United States

Code, Section 841(a)(l).

                QUANTITY OF HEROIN INVOLVED IN THE CONSPIRACY

       2.      Defendants MICHAEL SMITH, a/k/a "Head"; KEILAH BORIA; ERNEST

HOLCOMB, a/k/a "Em"; and JONATHAN DUARTE, knew and reasonably should have

foreseen from their own conduct and that of other members of the narcotics conspiracy charged

in Count One that the conspiracy involved 100 grams or more of a mixture and substance

containing a detectable amount of heroin, a Schedule I controlled substance, in violation of Title

21, United States Code, Section 841(b)(l)(B)(i).

       3.      Defendants CHAWN BATTLE, ALEX REYES and ALEXIS VIERA, knew and

reasonably should have foreseen from their own conduct and that of other members of the

narcotics conspiracy charged in Count One that the conspiracy involved a mixture and substance

containing a detectable amount of heroin, a Schedule I controlled substance, in violation of Title

21, United States Code, Section 841(b)(l)(C).

            QUANTITY OF COCAINE BASE INVOLVED IN THE CONSPIRACY

       4.      Defendants MICHAEL SMITH, a/k/a "Head"; ERNEST HOLCOMB, a/k/a

"Em"; JONATHAN DUARTE; and ALEXIS VIERA, knew and reasonably should have

foreseen from their own conduct and that of other members of the narcotics conspiracy charged

in Count One that the conspiracy involved a mixture and substance containing a detectable

amount of cocaine base, a Schedule II controlled substance, in violation of Title 21, United

States Code, Section 841(b)(l)(C).

       All in violation of Title 21, United States Code, Section 846.



                                                 2
                                         COUNT TWO
                (Possession with Intent to Distribute and Distribution of Heroin)

       5.      On or about October 16, 2019, in the District of Connecticut, the defendant

MICHAEL SMITH, a/k/a "Head", knowingly and intentionally possessed with intent to

distribute and did distribute a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and (b)(l)(C).

                                       COUNT THREE
  (Use of a Firearm During and in Relation to and in Furtherance of a Drug Trafficking Crime)

       6.      On or about December 19, 2019, in the District of Connecticut, MICHAEL

SMITH, a/k/a "Head", the defendant herein, did knowingly use, carry, possess, and discharge a

firearm during and in relation to and in furtherance of a drug trafficking crime for which he may

be prosecuted in a comi of the United States, to wit: the crime charged in Count One (Conspiracy

to Distribute and to Possess With Intent to Distribute Heroin and Cocaine Base).

       In violation of Title 18, United States Code, Section 924( c)(1 )(A)(iii).

                                        COUNTFOUR
                         (Conspiracy to Launder Monetary Instruments)

       7.     Paragraphs 1 through 5 are incorporated by reference.

       8.     From on or about or around September 9, 2019, and continuing through

December 23, 2019, in the District of Connecticut and elsewhere, defendants MICHAEL

SMITH, a/k/a "Head" and KEILAH BORIA did willfully, that is, with the intent to further the

objects of the conspiracy, and knowingly combine, conspire, confederate and agree with

each other and with others known and unknown to the Grand Jury, to commit money

laundering under Title 18, United States Code, Section 1956, namely:

       a.     to knowingly conduct and attempt to conduct financial transactions affecting

                                                  3
interstate and foreign commerce, which transactions involved the proceeds of a specified unlawful

activity, that is, possession and distribution of conu-olled substances, in violation of Title 21 United States

Code, Section 84 l(a)(l ), and conspiracy to possess and distribute controlled substances, in violation of21

United States Code, Section 846, with the intent to promote the canying on of specified unlawful activity

in criminally derived property, that is, possession and distribution of controlled substances in violation

of Title 21 United States Code, Section 841 (a)(l ), and conspiracy to possess and distribute controlled

substances, in violation of Title 21 United States Code, Section 846, and that while conducting and

attempting to conduct such financial transactions knew that the property involved in the financial

transactions represented the proceeds of some form of unlawful activity, in violation of Title 18, United

States Code, Section 1956(a)(l)(A)(i).

                                         MANNER AND MEANS

        9.       The manner and means used to accomplish the objectives of the conspiracy

included, among others, the following:

        a.       the defendant KEILAH BORIA accepted U.S. currency from defendant

MICHAEL SMITH, a/k/a "Head", which U.S. currency was the proceeds of the distribution of

controlled substances by MICHAEL SMITH, a/k/a "Head" and others, and deposited the U.S.

cun-ency into account x6629 and account x0210, which accounts KEILAH BORIA maintained in

her name at TD Bank North, with an office in the District of Connecticut;

        b.       at the direction of MICHAEL SMITH, a/k/a "Head", KEILAH BORIA rented

automobiles from Enterprise Car Rental for the use of MICHAEL SMITH, a/k/a "Head" in

possessing and distributing controlled substances;

        c.       at the direction of MICHAEL SMITH, a/k/a "Head", KEILAH BORIA paid

Enterprise Car Rental for the automobile rentals she concluded at the direction of MICHAEL



                                                        4
SMITH, a/k/a "Head", with the proceeds of the distribution of controlled substances by

MICHAEL SMITH, a/k/a "Head" and others, using one or more Visa Debit Cards drawn on TD

Bank North account x6629 and x0210.

        d.      for the Tax Years 2016 through 2019, KEILAH BORIA earned wages of

$145,142.09, which were deposited into account x6629 at TD Bank North; for the Tax Years

2016 through 2019, KEILAH BORIA made cash deposits into account x6629 and account x0210

at TD Bank North of$219,863.60, in addition to her wages, for a total of $365,005.69 in cash

deposits for the period.

       All in violation of Title 18, United States Code, Section 1956(h).

                                  FORFEITURE ALLEGATION
                                 (Controlled Substances Offenses)

        10.    Upon conviction of one or more of the offenses alleged in Counts One and Two

of this Indictment, the defendants MICHAEL SMITH, a/k/a "Head"; KEILAH BORIA;

ERNEST HOLCOMB, a/k/a "Ern"; JONATHAN DUARTE; CRAWN BATTLE; ALEX

REYES; and ALEXIS VIERA, shall forfeit to the United States, pursuant to Title 21, United

States Code, Sections 853 and 881, all right, title, and interest in any property constituting, or

derived from, proceeds obtained, directly or indirectly, as a result of these violations of Title 21,

United States Code, Sections 841 and 846, and any property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, the said violations, and a sum of

money equal to the total amount of proceeds obtained as a result of the offenses.

       11.     If any of the above-described forfeitable property, as a result of any act or

omission of the defendants named in this Indictment: (a) cannot be located upon the exercise of

due diligence; (b) has been transfened or sold to, or deposited with, a third person; (c) has been

placed beyond the jurisdiction of the United States District Court for the District of Connecticut;


                                                  5
(d) has been substantially diminished in value; or (e) has been commingled with other property

that cannot be subdivided without difficulty; it is the intent of the United States, pursuant to Title

21, United States Code, Section 853(p ), to seek forfeiture of any other property of the

defendants, up to the value of the above-described forfeitable property.

        All in accordance with Title 21, United States Code, Sections 853 and 881, and Rule

32.2(a) of the Federal Rules of Criminal Procedure.

                                  FORFEITURE ALLEGATION
                                   (Money Laundering Offense)

        12.    Upon conviction of the money laundering offenses alleged in Count Four of this

Indictment, defendants MICHAEL SMITH, a/k/a "Head", and KEILAH BORIA shall forfeit to

the United States of America pursuant to 18 U.S.C. § 982(a)(l ), all right, title, and interest in any

and all money and other property involved in the offense in violation of 18 U.S.C. § 1956(h) and

all property traceable to such property.

        13.    If any of the above-described forfeitable property, as a result of any act or

omission of the defendants, cannot be located upon the exercise of due diligence, has been

transferred, sold to, or deposited with a third party, has been placed beyond the jurisdiction of the

comi, has been substantially diminished in value, or has been commingled with other property

which cannot be divided without difficulty, it is the intent of the United States, pursuant to 21

U.S.C. § 853(p ), as incorporated by 18 U.S.C. § 982(b), to seek forfeiture of any other property

of said defendant(s) up to the value of the above-described forfeitable property.




                                                  6
       All in accordance with 18 U.S.C. § 982(a)(l), 21 U.S.C. § 853, and Rule 32.2(a), Federal

Rules of Criminal Procedure.



                                                   A TRUE BILL

                                                                /s/

                                                   FOREPERSON

UNITED STATES OF AMERICA




  ONARD C. BOYLE
FIRST ASSISTANT UNIT           STATES ATTORNEY



  ~,~i~ON HALL
      ANT UNITED STATES ATTORNEY



JOHN T. PIERPONT
ASSISTANT UNITED STATES ATTORNEY




                                              7
